    Case 3:20-cv-00414-RDM-MCC Document 30 Filed 01/21/21 Page 1 of 13




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD JORDAN, et al.,         :
                                :                     CIV NO. 3:20-CV-414
                                :
       Plaintiffs,              :                     (Judge Mariani)
                                :
v.                              :                     (Magistrate Judge Carlson)
                                :
SOUTHWESTERN ENERGY CO. et al., :
                                :
       Defendants.              :


                           MEMORANDUM OPINION

      I.     Factual Background

      This case involves an oil and gas lease royalty dispute. We are overseeing on-

going discovery in this litigation and, in that role, are called upon to address a motion

for protective order filed by the defendants (Doc. 22), which seeks to require the

plaintiffs to agree to treat certain discovery materials as confidential. This dispute is

regrettable and perhaps unnecessary. Had counsel been able to cooperate amicably,

they likely could have reached an agreement concerning a stipulated protective

order. Indeed, parties often stipulate to such orders. In this case, however, the

plaintiffs have objected to the entry of a protective order, and the parties’ filings

suggest that they have not been able to engage in a meaningful dialogue aimed at

resolving their dispute, thus inspiring this discovery motions practice.

      As we understand it, at bottom this dispute involves fundamental
                                           1
     Case 3:20-cv-00414-RDM-MCC Document 30 Filed 01/21/21 Page 2 of 13




disagreements concerning both what constitutes matters of confidentiality and the

scope of appropriate responses to the discovery demands propounded by the

plaintiffs. On this score, the defendants seek a protective order stipulating the

confidential treatment of discovery materials because the defense believes that

complete responses to these discovery demands will necessarily call for the

defendants to disclose private information relating to third parties, confidential

pricing information, and the terms of agreements that parties have deemed

confidential.

       The plaintiffs disagree. Noting that their discovery demands only seek

information specifically relating to their oil and gas lease, the plaintiffs seem to

disclaim any interest in receiving any of the other classes of information that concern

the defendants. Thus, as we understand it, the plaintiffs insist that they do not seek

disclosure of private information relating to third parties, release of pricing

information beyond information specifically related to their lease, or the terms of

other agreements that they are not privy to and that have been deemed by those

parties to be confidential. On this score, the plaintiffs insist that:

       Plaintiffs’ document request was carefully drafted to relate to Plaintiffs
       only. The only document request which could in any way involve the
       production of sensitive commercial information would be those
       document requests which would involve the disclosure of the third
       parties to whom Plaintiffs’ gas was ultimately sold. As to those
       documents . . . Plaintiffs would agree to confidentiality.

(Doc. 24, at 7-8).
                                             2
     Case 3:20-cv-00414-RDM-MCC Document 30 Filed 01/21/21 Page 3 of 13




      Our own evaluation of this motion is hobbled by the fact that we lack

sufficient information to make fully informed judgments concerning which of these

competing views regarding the appropriate scope of discovery is factually correct

and what potentially relevant information should be cloaked in confidentiality. In

particular since we do not know what information the defense possesses that it

believes is responsive to these requests but is cloaked in confidentiality, we are

unable to assess the degree to which the defendants’ discovery responses would

actually entail disclosure of confidential material. What we can discern, however, is

that many of the plaintiffs’ discovery demands seem to only call for disclosure of

information pertaining to their lease and royalties. For example, the plaintiffs’

discovery demands seek “documents relating to or referring to, directly or indirectly,

the acquisition of Plaintiffs’ lease from WPX;” “documents relating to or referring

to, directly or indirectly, any communications with WPX concerning Plaintiffs’ lease

and how Plaintiffs’ royalties were to be paid and how Plaintiffs' royalty was

determined and paid by WPX;” “documents relating to or referring to, directly or

indirectly, the sales of Plaintiffs’ gas in an arm’s length transaction to third parties;”

and “documents relating to or referring to or used, directly or indirectly, by SWNP

in calculating Plaintiffs’ royalties.” (Doc. 23-1).

      Having considered the competing positions of the parties, and recognizing that

the litigants could have potentially avoided this dispute through a more cooperative
                                            3
    Case 3:20-cv-00414-RDM-MCC Document 30 Filed 01/21/21 Page 4 of 13




approach to discovery, as discussed below, the motion for protective order will be

granted, in part and denied, in part.

      II.    Discussion

             A. Guiding Legal Principles

      The resolution of this discovery dispute is guided by familiar legal principles.

The scope of discovery is defined by Rule 26(b)(1) of the Federal Rules of Civil

Procedure, which provides that:

      Unless otherwise limited by court order, the scope of discovery is as
      follows: Parties may obtain discovery regarding any nonprivileged
      matter that is relevant to any party's claim or defense and proportional
      to the needs of the case, considering the importance of the issues at
      stake in the action, the amount in controversy, the parties' relative
      access to relevant information, the parties' resources, the importance of
      the discovery in resolving the issues, and whether the burden or expense
      of the proposed discovery outweighs its likely benefit. Information
      within this scope of discovery need not be admissible in evidence to be
      discoverable.

Fed. R. Civ. P. 26(b)(1). Rule 26 also prescribes standards for protective orders,

standards that emphasize the court’s discretion in fashioning discovery relief, and

provide as follows:

      (c) Protective Orders.

      (1) In General. A party or any person from whom discovery is sought
      may move for a protective order in the court where the action is pending
      -- or as an alternative on matters relating to a deposition, in the court
      for the district where the deposition will be taken. The motion must
      include a certification that the movant has in good faith conferred or
      attempted to confer with other affected parties in an effort to resolve
      the dispute without court action. The court may, for good cause, issue
                                          4
    Case 3:20-cv-00414-RDM-MCC Document 30 Filed 01/21/21 Page 5 of 13




      an order to protect a party or person from annoyance, embarrassment,
      oppression, or undue burden or expense, including one or more of the
      following:

      (A) forbidding the disclosure or discovery;
      (B) specifying terms, including time and place or the allocation of
      expenses, for the disclosure or discovery;
      (C) prescribing a discovery method other than the one selected by the
      party seeking discovery;
      (D) forbidding inquiry into certain matters, or limiting the scope of
      disclosure or discovery to certain matters;
      (E) designating the persons who may be present while the discovery is
      conducted;
      (F) requiring that a deposition be sealed and opened only on court
      order;
      (G) requiring that a trade secret or other confidential research,
      development, or commercial information not be revealed or be revealed
      only in a specified way; and
      (H) requiring that the parties simultaneously file specified documents
      or information in sealed envelopes, to be opened as the court directs.

Fed. R. Civ. P. 26(c).

      As the text of Rule 26 implies, decisions regarding the proper scope of

discovery and the reach of protective orders are matters consigned to the court’s

discretion and judgment. Therefore, a court’s decisions regarding the conduct of

discovery will be disturbed only upon a showing of an abuse of discretion.

Marroquin-Manriquez v. I.N.S., 699 F.2d 129, 134 (3d Cir. 1983). This far-reaching

discretion extends to rulings by United States Magistrate Judges on discovery

matters. In this regard:

      District courts provide magistrate judges with particularly broad
      discretion in resolving discovery disputes. See Farmers & Merchs. Nat'l
      Bank v. San Clemente Fin. Group Sec., Inc., 174 F.R.D. 572, 585
                                        5
    Case 3:20-cv-00414-RDM-MCC Document 30 Filed 01/21/21 Page 6 of 13




      (D.N.J.1997). When a magistrate judge's decision involves a
      discretionary [discovery] matter . . . , Acourts in this district have
      determined that the clearly erroneous standard implicitly becomes an
      abuse of discretion standard.@ Saldi v. Paul Revere Life Ins. Co., 224
      F.R.D. 169, 174 (E.D.Pa.2004) (citing Scott Paper Co. v. United States,
      943 F.Supp. 501, 502 (E.D.Pa.1996)). Under that standard, a magistrate
      judge's discovery ruling Ais entitled to great deference and is reversible
      only for abuse of discretion.@ Kresefky v. Panasonic Commc'ns and
      Sys. Co., 169 F.R.D. 54, 64 (D.N.J.1996); see also Hasbrouck v.
      BankAmerica Hous. Servs., 190 F.R.D. 42, 44-45 (N.D.N.Y.1999)
      (holding that discovery rulings are reviewed under abuse of discretion
      standard rather than de novo standard); EEOC v. Mr. Gold, Inc., 223
      F.R.D. 100, 102 (E.D.N.Y.2004) (holding that a magistrate judge's
      resolution of discovery disputes deserves substantial deference and
      should be reversed only if there is an abuse of discretion).

Halsey v. Pfeiffer, No. 09-1138, 2010 WL 3735702, *1 (D.N.J. Sept. 17, 2010).

      When presented with claims that discovery disclosures may reveal

confidential or trade secret information, it is also well-settled that:

      The paradigm for assessing requests for compelled disclosure of trade
      secret information involves a straightforward assessment of the
      competing interests of the parties. In this setting:

             The courts have developed a balancing test for discovery
             of information that one party claims would result in undue
             harassment, oppression, or embarrassment. This test
             requires the trial judge to weigh the interests of both
             parties in deciding whether or not to protect the
             information. A three pronged test has developed in regards
             to trade secrets. For a protective order to be granted, a
             party must show that the information is confidential and
             that the disclosure would be harmful. The burden then
             shifts to the party seeking disclosure to show that the
             information sought is relevant and necessary at this point
             in the litigation. Centurion Industries, Inc. v. Warren
             Steurer and Associates, 665 F.2d 323 (10th Cir. 1981);
             Empire of Carolina v. Mackle, 108 F.R.D. 323 (S.D. Fla.
                                            6
    Case 3:20-cv-00414-RDM-MCC Document 30 Filed 01/21/21 Page 7 of 13




            1985).

      Kaiser Aluminum & Chemical Corp. v. Phosphate Engineering and
      Const. Co., Inc., 153 F.R.D. 686, 688 (M.D. Fla. 1994). See also
      Mannington Mills, Inc. v. Armstrong World Indus., Inc., 206 F.R.D.
      525, 528 (D. Del. 2002).

RyCon Specialty Foods, Inc. v. Wellshire Farms, Inc., No. 1:09-CV-2092, 2011 WL

1342998, at *7 (M.D. Pa. Apr. 7, 2011), report and recommendation adopted, No.

1:09-CV-2092, 2011 WL 1988016 (M.D. Pa. May 23, 2011). The law also prescribes

the applicable burdens of proof and persuasion for those who seek to limit the

disclosure or use of otherwise relevant evidence on confidentiality grounds. In this

regard:

      Under Rule 26(c) . . ., a protective order may issue to protect trade
      secrets or other confidential research, development, or commercial
      information. Smith v. Bic Corp., 869 F.2d 194, 199 (3d Cir. 1989). The
      party seeking protection has the burden of showing that it is entitled to
      the protection sought. Gulf Oil Co. v. Bernard, 452 U.S. 89, 102 n.16,
      101 S.Ct. 2193, 68 L.Ed.2d 693 (1981). Establishing that a particular
      document is a trade secret requires specific showings, and the party
      seeking to shield potentially responsive information from disclosure as
      a trade secret faces a high burden. Bimbo Bakeries USA, Inc. v.
      Botticella, 613 F.3d 102, 109-110 (3d Cir. 2010). “Good cause is
      established on a showing that disclosure will work a clearly defined and
      serious injury to the party seeking [to prevent] disclosure. The injury
      must be shown with specificity.” Publicker Indus., Inc. v. Cohen, 733
      F.2d 1059, 1071 (3d Cir. 1984). “Broad allegations of harm,
      unsubstantiated by specific examples or articulated reasoning” will not
      establish good cause. Cipollone v. Liggett Group, Inc., 785 F.2d 1108,
      1121 (3d Cir. 1986).

Jeddo Coal Co. v. Rio Tinto Procurement (Singapore) PTD Ltd., No. 3:16-CV-621,

2018 WL 1635153, at *3 (M.D. Pa. Apr. 5, 2018). In making this assessment the

                                         7
    Case 3:20-cv-00414-RDM-MCC Document 30 Filed 01/21/21 Page 8 of 13




Third Circuit has instructed us that:

      In considering whether good cause exists for a protective order, the
      federal courts have generally adopted a balancing process. Arthur R.
      Miller, Confidentiality, Protective Orders, and Public Access to the
      Courts, 105 Harv.L.Rev. 427, 432–33 (1991). The balancing conducted
      in the discovery context should be applied by courts when considering
      whether to grant confidentiality orders at any stage of litigation,
      including settlement:

             [T]he court ... must balance the requesting party's need for
             information against the injury that might result if
             uncontrolled disclosure is compelled. When the risk of
             harm to the owner of [a] trade secret or confidential
             information outweighs the need for discovery, disclosure
             [through discovery] cannot be compelled, but this is an
             infrequent result.

             Once the court determines that the discovery policies
             require that the materials be disclosed, the issue becomes
             whether they should “be disclosed only in a designated
             way,” as authorized by the last clause of Rule 26(c)(7)....
             Whether this disclosure will be limited depends on a
             judicial balancing of the harm to the party seeking
             protection (or third persons) and the importance of
             disclosure to the public. Courts also have a great deal of
             flexibility in crafting the contents of protective orders to
             minimize the negative consequences of disclosure and
             serve the public interest simultaneously.

      Id. at 433–35 (footnotes omitted).

Pansy v. Borough of Stroudsburg, 23 F.3d 772, 787 (3d Cir. 1994).

      In practice, the following:

      factors, which are neither mandatory nor exhaustive, . . . may be
      considered in evaluating whether “good cause” exists:

      1) whether disclosure will violate any privacy interests;
                                           8
    Case 3:20-cv-00414-RDM-MCC Document 30 Filed 01/21/21 Page 9 of 13




      2) whether the information is being sought for a legitimate purpose or
      for an improper purpose;

      3) whether disclosure of the information will cause a party
      embarrassment;

      4) whether confidentiality is being sought over information important
      to public health and safety;

      5) whether the sharing of information among litigants will promote
      fairness and efficiency;

      6) whether a party benefitting from the order of confidentiality is a
      public entity or official; and

      7) whether the case involves issues important to the public.

Glenmede Tr. Co. v. Thompson, 56 F.3d 476, 483 (3d Cir. 1995).

      It is self-evident from these guiding legal benchmarks that informed decision-

making in this field calls for the exercise of discretion balancing an array of often

fact-bound and fact-specific consideration.

             B. The Motion Will Be Granted in Part and Denied in Part.

      Judged by these standards, upon careful consideration of the parties’

positions, we will grant this motion for protective order in part, as follows:

      First, to the extent that the plaintiffs’ discovery demands call for production

of sensitive commercial information that involves the disclosure of the third parties

to whom the plaintiffs’ gas was ultimately sold, given the plaintiffs’ concession that

this information is confidential, the motion is GRANTED and this information will


                                           9
    Case 3:20-cv-00414-RDM-MCC Document 30 Filed 01/21/21 Page 10 of 13




be disclosed subject to a confidentiality order that prohibits its disclosure,

dissemination or release, except as agreed upon by the parties or as ordered by the

court.

         Second, to the extent that the plaintiffs assert that they simply seek

information relating to their leases which does not in any way involve the production

of sensitive commercial information, contracts deemed confidential, or the identities

of unrelated third parties, IT IS ORDERED that the defendants shall produce any

such information that is in their possession, custody or control.

         Third, we recognize that there may well remain a body of material that the

defendants believe to be confidential and potentially responsive to the plaintiffs’

requests, notwithstanding the plaintiffs’ insistence that they do not seek confidential

data. While the preferred course would have been for the parties to have agreed in

advance to a protocol for sharing this information, in light of the plaintiffs’

objections to any confidentiality order, we cannot determine the confidentiality of

this data in the abstract or in a wholesale fashion. Accordingly, IT IS ORDERED

that the defendants will prepare a privilege log identifying this confidential data and

the basis for this confidentiality claim, and serve that privilege log upon the

plaintiffs. The parties must then consult and confer regarding procedures for

reconciling the plaintiffs’ discovery needs with the defendants’ concerns of




                                          10
    Case 3:20-cv-00414-RDM-MCC Document 30 Filed 01/21/21 Page 11 of 13




confidentiality. Any matters that cannot be resolved by the parties will then be

referred to the court.

      An appropriate order follows.




                                      11
    Case 3:20-cv-00414-RDM-MCC Document 30 Filed 01/21/21 Page 12 of 13




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD JORDAN, et al.,         :
                                :                      CIV NO. 3:20-CV-414
                                :
       Plaintiffs,              :                      (Judge Mariani)
                                :
v.                              :                      (Magistrate Judge Carlson)
                                :
SOUTHWESTERN ENERGY CO. et al., :
                                :
       Defendants.              :


                                        ORDER


         In accordance with the accompanying Memorandum Opinion, IT IS

ORDERED that the defendants’ Motion for Protective Order, (Doc. 22), is

GRANTED in part and DENIED in part as follows:

         First, to the extent that the plaintiffs’ discovery demands call for production

of sensitive commercial information that would involve the disclosure of the third

parties to whom Plaintiffs’ gas was ultimately sold, given the plaintiffs’ concession

that this information is confidential, the motion is GRANTED and this information

will be disclosed subject to a confidentiality order that prohibits its disclosure

dissemination or release, except as agreed upon by the parties or as ordered by the

court.




                                            12
    Case 3:20-cv-00414-RDM-MCC Document 30 Filed 01/21/21 Page 13 of 13




      Second, to the extent that the plaintiffs assert that they simply seek

information relating to their leases that does not in any way involve the production

of sensitive commercial information, contracts deemed confidential, or the identities

of unrelated third parties, IT IS ORDERED that the defendants will produce any

such information which is in their possession, custody or control.

      Third, as to any remaining body of material that the defendants believe to be

confidential and potentially responsive to the plaintiffs’ requests, IT IS ORDERED

that within 30 days the defendants will prepare a privilege log identifying this

confidential data and the basis for this confidentiality claim and serve that privilege

log upon the plaintiffs. The parties must then consult and confer regarding

procedures for reconciling the plaintiffs’ discovery needs with the defendants’

concerns of confidentiality. Any matter that cannot be resolved by the parties will

then be referred to the court for resolution.

      So ordered this 21st day of January 2021.

                                                     /s/ Martin C. Carlson
                                                     Martin C. Carlson
                                                     United States Magistrate Judge




                                          13
